HORNSBY, Chief Justice
(concurring specially):
I write specially to discuss the rationale of this ease in light of our earlier decision in Town of North Courtland v. Town of Courtland, 597 So.2d 1336 (Ala.1992), hereinafter North Courtland I. The first issue before the Court in North Courtland I was the exact issue presented in this case — whether a TVA distributor is subject to a privilege tax. The only difference between this case and North Courtland I is that in North Courtland I the TVA distributor was a municipality-
In North Courtland I the Court relied on City of Sheffield v. Town of Cherokee, No. 89-AR-5073-NW (N.D.Ala., December 12, 1989), and a federal declaratory judgment to affirm the trial court’s holding that North Courtland could not levy a privilege tax on Courtland. In light of the well-reasoned analysis set out in today’s opinion, I agree that Sheffield was incorrectly decided. In today’s opinion, we hold that TVA distributors are not franchises of the TVA and, therefore, that a cooperative distributing TVA electricity can be subject to a business privilege tax imposed by the municipality. The line of cases holding that TVA distributors were franchises of the TVA and therefore exempt from taxation made no distinction between municipalities and cooperatives.
• The issue whether one municipality may tax another municipality for distributing TVA electricity is not before the Court in this present case. However, I believe that without a special distinction for municipalities, the rationale of today’s opinion would require a holding contrary to the holding on the first issue discussed in North Courtland I. That is, I believe that the rationale of today’s decision militates for a holding, in the proper case, that a municipality can impose a privilege tax on another municipality acting as a distributor for TVA. For a further discussion of TVA distributors in the context of the second issue discussed in North Court-land I, in-lieu-of-tax payments, see my special concurrence in Town of North Courtland v. Town of Courtland, 667 So.2d 678 (Ala. 1995).